DETAILED ACTION
Status of the Claims
This is in response to applicant’s amendment filed 1/12/22.  Claims 1-17 are pending in the application.

Continuing Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/22 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-6, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 107 230 268) in view of Wu (CN 107 327 261).
Regarding Claim 1, Hu discloses a method for information prompt, which is applied to an intelligent door lock system ([0007] a smart door lock that plays voice information based on the user's interest in opening the door), comprising:
user attempting to unlock door) corresponding to the operation for unlocking the door ([0007] smart door lock collects the unlocking information input by the user outside the door through the unlocking information collection unit);
obtaining target user concern data corresponding to the target user behavior type ([0007] identify the user who enters the door, and unlock the door; choose to play music or alerts or weather forecasts [0004] according to the user's personal information or interest list or hobby list);
generating to-be-output prompt information based on the target user concern data ([0007] voice information is generated based on the user’s personal information or interest list…the corresponding relationship between the unlocking information and the user is preset);
wherein, 
outputting the prompt information ([0007] according to the user’s personal information or interest list, the voice information is played through the speaker).
Hu teaches the target user concern data is scene information ([0025] uses image information to identify user; [0030] camera uses images to determine users entering and leaving  (the Specification of the current disclosure describes scene information as data gathered by a proximate sensor, as taught in paragraph [0091], Hu teaches scene information as images captured on a camera)) acquired by an information acquisition device ([0025] camera) behavior being a user trying to enter through door).
Regarding the new limitations, Hu teaches the target user behavior type is a user entering or a user going out the door ([0025] images of user going out the door are captured), but doesn’t teach wherein the information acquisition device corresponding to the target user behavior type comprises a humidity sensor, a temperature sensor, a smoke sensor or a fuel gas sensor and is installed indoors; and that the prompt information is the scene information or information containing the scene information.
In the same field of endeavor, Wu discloses a high intelligent security door, comprising a door frame, a door body, a fingerprint identification system, a temperature sensing module, an air induction module, alarm system, further comprises an electronic lock and a display screen; said fingerprint authentication system through signal collecting the fingerprint.
Wu discloses information acquisition device corresponding to the target user behavior type comprises a humidity sensor, a temperature sensor ([0025]; 4 of Fig 1 temperature sensing module arranged inside the door body), a smoke sensor or a fuel gas sensor and is installed indoors; and that the prompt information is the scene information or information containing the scene information ([0012] the display screen (9 of Fig 1) is used to display the current status of each module, including the opening and closing of the door lock, the indoor temperature, gas composition and concentration, and has an alarm prompt text description).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu with Wu in order to provide valuable information to a user when life threatening temperatures related to fires are present within a home, as suggested by Wu ([0006]).
camera, [0025] user's going out process generally faces the door, and depending on the setting of the camera device, image information of different angles of the user going out in the door area can be captured); wherein, the camera uses images to determine users entering and leaving); and determining the collects each user’s information, [0023] collects user’s information [0025] uses image information to identify user).
Regarding Claim 3, Hu discloses the step of obtaining target user concern data corresponding to the target user behavior type comprises:  determining the target user concern data corresponding to the target user behavior type from a correspondence between user behavior types and user concern data ([0007] the corresponding relationship between the unlocking information and the user’s preferences including health consultation is preset).
3>Regarding Claim 4, Hu discloses before the step of determining the target user concern data corresponding to the target user behavior type from a correspondence between user behavior types and user concern data, the method further comprises:  determining target identity information of a user targeted by the operation for unlocking the door ([0007]); the step of determining the target user concern data corresponding to the target user behavior type from a correspondence between user behavior types and user concern data comprises: determining the target user concern data for both the target user behavior type and the target identity information from a correspondence between the user behavior types, identity information and the user includes identity information, preferred songs and health consultation for each user [0020], [0023], [0025], [0026]).
3>Regarding Claim 5, Hu discloses before the step of determining the target user concern data corresponding to the target user behavior type from a correspondence between user behavior types and user concern data, the method further comprises: determining a target system time when the operation for unlocking the door is detected; the step of determining the target user concern data corresponding to the target user behavior type from a correspondence between user behavior types and user concern data comprises: determining the target user concern data for both the target user behavior type and the target system time from a correspondence between the user behavior types, system time and the user concern data ([0048] the system chooses to play long messages when entering and playing short messages when going out according to the length of the information content, or according to the timeliness of the information content, such as News alerts, choose to enter or go out to play at the closest time).
4>Regarding Claim 6, Hu discloses before the step of determining the target user concern data for both the target user behavior type and the target identity information from a correspondence between the user behavior types, identity information and the user concern data, the method further comprises: determining a target system time when the operation for unlocking the door is detected; the step of determining the target user concern data for the target user behavior type from a correspondence between the user behavior types, identity information and the user concern data comprises: determining the target user concern data for the target user behavior type, the target identity information and the target system time from a correspondence between the user behavior types, the identity information, the system time and the user concern data ([0048]).

obtaining target biometric information of the user targeted by the operation for unlocking the door, and determining the target identity information corresponding to the target biometric information from a mapping relationship between biometric information and the identity information ([0018] the unlocking information collection unit is a biological information collection unit that compares the collected biological information of the user outside the door with the registered biological information);
wherein, the target biometric information is acquired by a biometric information detection module associated with the intelligent door lock system ([0018]); or,

Regarding Claim 13, Hu discloses a system for information prompt ([0007]), comprising:
an intelligent electronic door lock ([0007]), a gateway device ([0061] the smart door lock also includes a networking unit, such as a WIFI module, which connects the smart door lock to a network server) and at least one information acquisition device ([0025] camera);
wherein, the gateway device is configured for establishing a communication connection between the intelligent electronic door lock and the at least one information acquisition device ([0061] network; [0025] camera);
image information);
the intelligent electronic door lock is configured for: when it is detected that the intelligent electronic door lock performs an operation for unlocking a door, determining a target user behavior type corresponding to the operation for unlocking the door ([0007] attempting to enter a door);
obtaining first-type scene information transmitted by a first-type information acquisition device ([0025] image information);
wherein, the first-type information acquisition device is an information acquisition device, in the at least one information acquisition device, corresponding to the target user behavior type ([0007] once user is identified using image information [0025] songs, forecasts, updates may be presented; [0046], [0050] health consultation/healthy living advice);
determining the first-type scene information as the target user concern data; generating to-be-output prompt information based on the target user concern data ([0007], [0046], [0050] health consultation/healthy living advice);
wherein, the prompt information is configured for prompting a user to perform a target behavior 
Regarding the new limitations, Hu teaches the target user behavior type is a user entering or a user going out the door ([0025] images of user going out the door are captured), but doesn’t teach wherein the information acquisition device corresponding to the target user behavior type 
Wu discloses information acquisition device corresponding to the target user behavior type comprises a humidity sensor, a temperature sensor ([0025]; 4 of Fig 1 temperature sensing module arranged inside the door body), a smoke sensor or a fuel gas sensor and is installed indoors; and that the prompt information is the scene information or information containing the scene information ([0012] the display screen (9 of Fig 1) is used to display the current status of each module, including the opening and closing of the door lock, the indoor temperature, gas composition and concentration, and has an alarm prompt text description).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu with Wu in order to provide valuable information to a user when life threatening temperatures related to fires are present within a home, as suggested by Wu ([0006]).


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hu and Wu in view of Scalisi (US 2017/0034485).
3>Regarding Claim 7, Hu discloses before the step of outputting the prompt information, the method further comprises:  obtaining information transmitted by camera); wherein, the through image monitoring, it can not only identify the users entering and leaving the house, but also determine the content of the scene outside the user, such as whether the user is carrying a pet, whether it is on the phone, whether it is a disabled person, whether it is an elderly or a child, whether it is convenient to move, etc. Play the corresponding prompt voice information according to the characteristics of the scene), but doesn’t teach outputting second-type scene information.
In the same field of endeavor, Scalisi discloses a security system can include an electronic doorbell comprising a first camera configurable to capture an image of a first zone, a button configurable to enable a visitor to sound an electronic chime, and a first microphone configurable to capture sounds. The security system can also include an electronic garage door controller communicatively coupled to the electronic doorbell, the electronic garage door controller comprising a second camera configurable to capture an image of a second zone, and a second microphone configurable to capture sounds. The security system can also include a remote computing device communicatively coupled to at least one of the electronic doorbell and the electronic garage door controller. The remote computing device can be configurable to display at least one of the image of the first zone and the image of the second zone.
Scalisi discloses displaying a second scene information ([0125] the image displayed by the screen of the remote computing device 1306 may switch from the images from the first camera 1307 to the images from the second camera 1314).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu with Scalisi in order to provide a better views from different angles to better recognize anyone at the door.
7>Regarding Claim 8, Hu discloses the step of outputting information and the prompt information comprises:  determining whether a condition for preferentially outputting scene presences of individual(s)); if the condition for preferentially outputting scene information is met, outputting the information and the prompt information in a first output order ([0057] play the corresponding prompt voice information according to the characteristics of the scene), but doesn’t teach outputting second type scene information in preferential order.
Scalisi discloses displaying a second scene information ([0125]) in a preferential order ([0093] computing devices are assigned a priority and computing devices with a higher priority can terminate the communication of lower priority devices).
8>Regarding Claim 9, Scalisi discloses the step of determining whether a condition for preferentially outputting scene information is met comprises: determining whether a preset priority corresponding to the second-type information acquisition device is higher than a predetermined priority threshold; if yes, determining that the condition for preferentially outputting scene information is met; if not, determining that the condition for preferentially outputting scene information is not met; or, determining whether a preset priority corresponding to the second-type information acquisition device is higher than a preset priority corresponding to the prompt information; if yes, determining that the condition for preferentially outputting scene information is met; if not, determining that the condition for preferentially outputting scene information is not met ([0093], [0125]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Hyde et al. (Hyde; US 2016/0042582).
Regarding Claim 10, Hu discloses the step of determining a target user behavior type corresponding to the operation for unlocking the door comprises:
or when an image acquisition module (camera) associated with the intelligent door lock system identifies first predetermined information, determining that the target user behavior type corresponding to the operation for unlocking the door is the user entering the door ([0025] camera; [0057] identifies users entering through image detection);
wherein, the first predetermined operation is an operation performed when an exterior lock of the intelligent electronic door lock acquires data and the data is verified successfully ([0007]; [0021] verification result);
the first predetermined information is an image in which the user is located outside the door before the operation for unlocking the door is performed ([0030] images of the doorway area, recognizes the user information about entering); and
when the operation for unlocking the door is a second predetermined operation, or when the image acquisition module associated with the intelligent door lock system identifies second predetermined information, determining that the target user behavior type corresponding to the operation for unlocking the door is the user going out the door ([0030] can also identify the users leaving the door);

the second predetermined information is an image in which the user is located outside the door after the operation for unlocking the door is performed ([0057] image monitoring, it can not only identify the users entering and leaving the house), but doesn’t teach detecting an unlocking operation by a handle operation.
In the same field of endeavor, Hyde discloses a lock, such as a padlock or a door lock, .
Hyde teaches detecting an unlocking operation by a handle operation ([0015] the lock may include an automatic back unlock means configured to detect operation of the internal handle to unlock the door)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu with Hyde in order to provide known leaving operations of a door handle to accurately determine a user is leaving and provide relevant information.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 107 230 268) in view of Foster (US 2013/0017812), further in view of Wu.
Regarding Claim 12, Hu discloses an intelligent electronic door lock, comprising:
 ([0007] part of the controller), and a communication interface ([0016] unlocking information input by the user);


user attempting to unlock door); obtaining target user concern data corresponding to the target user behavior type ([0007]);
generating to-be-output prompt information based on the target user concern data ([0007]);
wherein, the prompt information is configured for prompting a user to perform a target behavior health consultation/healthy living advice); and
outputting the prompt information ([0046], [0050]), but doesn’t specify a bus and memory.
In the same field of endeavor, Foster discloses a computer-implemented method for providing remote access control to residential or office buildings allowing employing virtual doorman functions in non-doorman buildings.
Foster teaches a processor, a bus and memory ([0114] computer system 1300 includes a processor or multiple processors 1305 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), or both), and a main memory 1310 and a static memory 1315, which communicate with each other via a bus1320).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu with Foster using readily available components to efficiently carry out instructions for interaction with a user at a door.
Regarding the new limitation Hu teaches the target user concern data is scene information  uses image information to identify user; [0030] camera uses images to determine users entering and leaving  (the Specification of the current disclosure describes scene information as data gathered by a proximate sensor, as taught in paragraph [0091], Hu teaches scene information as images captured on a camera)) acquired by an information acquisition device ([0025] camera) corresponding to the target user behavior type (behavior being a user trying to enter through door).
Regarding the new limitations, Hu teaches the target user behavior type is a user entering or a user going out the door ([0025] images of user going out the door are captured), but doesn’t teach wherein the information acquisition device corresponding to the target user behavior type comprises a humidity sensor, a temperature sensor, a smoke sensor or a fuel gas sensor and is installed indoors; and that the prompt information is the scene information or information containing the scene information.
Wu discloses information acquisition device corresponding to the target user behavior type comprises a humidity sensor, a temperature sensor ([0025]; 4 of Fig 1 temperature sensing module arranged inside the door body), a smoke sensor or a fuel gas sensor and is installed indoors; and that the prompt information is the scene information or information containing the scene information ([0012] the display screen (9 of Fig 1) is used to display the current status of each module, including the opening and closing of the door lock, the indoor temperature, gas composition and concentration, and has an alarm prompt text description).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu with Wu in order to provide valuable information to a user when life threatening temperatures related to fires are present within a home, as suggested by Wu ([0006]).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Scalisi, further in view of Wu.
Regarding Claim 14, Hu discloses a system for information prompt ([0007]), comprising:
an intelligent electronic door lock ([0007]), a gateway device ([0061] WIFI) and at least one information acquisition device ([0025] camera);
wherein, the gateway device is configured for establishing a communication connection between the intelligent electronic door lock and the at least one information acquisition device ([0061]);
the at least one information acquisition device is configured for acquiring scene information of a scene in which the at least one information acquisition device is located ([0025]);
the intelligent electronic door lock is configured for: when it is detected that the intelligent electronic door lock performs an operation for unlocking a door, determining a target user behavior type corresponding to the operation for unlocking the door ([0007]);
determining target user concern data corresponding to the target user behavior type from a correspondence between user behavior types and user concern data ([0007], [0025], [0046], [0050] health consultation/healthy living advice);
generating to-be-output prompt information based on the target user concern data ([0007], [0025], [0046], [0050]);
wherein, the prompt information is configured for prompting a user to perform a target behavior health consultation/healthy living advice);
obtaining biometric information transmitted by a second-type information acquisition device ([0018] biological information collection unit);
wherein, the biometric information acquisition device is an information acquisition device, in the at least one information acquisition device, corresponding to the target user behavior type ([0007] behavior type being attempting to enter a door…information is used to determine playback preferences to the identified user); and

Scalisi discloses displaying a second scene information ([0125] the image displayed by the screen of the remote computing device 1306 may switch from the images from the first camera 1307 to the images from the second camera 1314).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu with Scalisi in order to provide a better views from different angles to better recognize anyone at the door.
Regarding the new limitations, Hu teaches the target user behavior type is a user entering or a user going out the door ([0025] images of user going out the door are captured), but doesn’t teach wherein the information acquisition device corresponding to the target user behavior type comprises a humidity sensor, a temperature sensor, a smoke sensor or a fuel gas sensor and is installed indoors; and that the prompt information is the scene information or information containing the scene information.
Wu discloses information acquisition device corresponding to the target user behavior type comprises a humidity sensor, a temperature sensor ([0025]; 4 of Fig 1 temperature sensing module arranged inside the door body), a smoke sensor or a fuel gas sensor and is installed indoors; and that the prompt information is the scene information or information containing the scene information ([0012] the display screen (9 of Fig 1) is used to display the current status of each module, including the opening and closing of the door lock, the indoor temperature, gas composition and concentration, and has an alarm prompt text description).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu with Wu in order to provide valuable information to a user when life threatening temperatures related to fires are present within a home, as suggested by Wu ([0006]).

Regarding Claim 15, Hu discloses a mobile terminal ([0019] voice information, and password information sent by the mobile electronic terminal including smart phones [0021]);
wherein, the mobile terminal is configured for generating the correspondence between the user behavior types and the user concern data based on a received user instruction ([0021] mobile electronic terminals include smart keys, active access control cards, smart phones, or electronic terminals associated with mechanical keys. There is a short-range wireless communication between the electronic terminal and the smart door locks), 
the image displayed by the screen of the remote computing device 1306).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hu, Scalisi and Wu, further in view of Johnson et al. (Johnson; 2016/0189454).
Regarding Claim 16, Hu discloses a network server);
wherein, the cloud server is configured for storing the correspondence between the user behavior types and the user concern data, determining the target user concern data corresponding to the target user behavior type from the correspondence between the user behavior types and the user concern data, after receiving a data request carrying the target user behavior type from the intelligent electronic door lock ([0061] saves user interest list information in the server); and
feeding back the target user concern data to the intelligent electronic door lock ([0061] sends relevant voice information to the smart door lock); and
the intelligent electronic door lock is further configured for sending the data request carrying the target user behavior type to the cloud server, and receiving the target user concern data fed beak by the cloud server ([0061] continuously and automatically updates relevant voice information through the network), but doesn’t specify a cloud server.
In the same field of endeavor, Johnson discloses a system for locking or unlocking a lock at a door of an intelligent door lock system at a dwelling by a designated dwelling user. An intelligent door lock system includes a remotely operable lock at a dwelling accessible by a user and a server in communication with the intelligent door lock system. A user mobile device is in communication with the server.  Johnson teaches a cloud server ([0376]).
Therefore, it would have been obvious to a person having ordinary skill in the art before .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hu, Wu and Foster.
Regarding Claim 17, Hu discloses performing the method of claim 1 ([0007]).
Foster teaches a non-transitory machine-readable storage medium for storing a computer program therein; wherein, the computer program is executed by a processor ([0114]).


                                                                                                            
Response to Arguments
Applicant's arguments with respect to Claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/MARK S RUSHING/Primary Examiner, Art Unit 2685